Gray, C. J.
At the hearing of this petition before a single justice, there was evidence that the land in question, which had previously been flats partly covered with tide water, had been filled up by the Boston Water Power Company, while the respondent was president of that corporation, with gravel to the height of twelve feet, and, thus improved, conveyed by the cor*509porati on to the petitioners, who afterwards placed building stones upon the land, and fenced it, and paid the taxes thereon.
These facts, taken in connection with the other evidence introduced by the parties, warranted the conclusion that the petitioners had, and the respondent had not, such a practical bond fide occupation of the premises as to constitute a substantial and exclusive possession; and that the respondent therefore should be ordered to bring an action to try the title. India Wharf v. Central Wharf, ante, 504.
Ho reason is shown why this respondent, upon the trial of that action, should not be required to prove the seisin of his grantors, as well as all other facts necessary to maintain his claim.
It is therefore ordered that he bring a writ of entry against the petitioners, returnable at the next term of the court, and that the petition stand continued meanwhile. Silsbee v. Salem, 103 Mass. 144. Ordered accordingly.